IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00010-CV

CHARLES LARRY HUNNICUTT,
                                                           Appellant
v.

BRAD LIVINGSTON, ET AL,
                                                           Appellee



                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 1427201


                          MEMORANDUM OPINION


      Charles Larry Hunnicutt appeals from the trial court’s December 17, 2014 order

dismissing his suit as frivolous. Hunnicutt’s brief was originally due on August 6, 2015.

On August 3, 2015, Hunnicutt filed a motion for extension of time to file his brief. This

Court granted the motion, and Hunnicutt’s brief was due on October 5, 2015. By letter

dated October 23, 2015, this Court notified Hunnicutt that the appeal was subject to

dismissal for want of prosecution if a brief or response showing grounds for continuing

the appeal was not filed within 21 days from the date of the letter. More than 21 days
have passed, and no response has been filed. Accordingly, this appeal is dismissed. TEX.

R. APP. P. 42.3(b).




                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 3, 2015
[CV06]




Hunnicutt v. Livingston                                                           Page 2